COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-105-CV
 
WILLIAM R. HURST                                                                       
APPELLANT
V.
ESTATE OF ROBERT L. HAYNIE,                                                      
APPELLEES
DECEASED, LEAH LYNN HAYNIE,
AND M. DAN KING, INDEPENDENT
ADMINISTRATOR AND TRUSTEE
----------
FROM PROBATE COURT NO. 2 OF TARRANT COUNTY
----------
MEMORANDUM OPINION(1) AND
JUDGMENT
----------
We have considered appellant's "Motion To Dismiss Appeal." It is
the court's opinion that the motion should be granted; therefore, we dismiss the
appeal. See TEX. R. APP.
P. 42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the party incurring the same, for which
let execution issue.
 
                                                       
   PER CURIAM
 
PANEL D: LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DELIVERED: May 8, 2003

1. See Tex. R. App. P. 47.4.